Citation Nr: 1402459	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for granuloma annulare associated with service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1968 to January 1970, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  March 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the March 2010 rating decision, the RO granted service connection for granuloma annulare associated with service-connected diabetes mellitus, type II, and assigned an initial rating of 30 percent.  In the August 2010 rating decision, the RO denied service connection for ischemic heart disease.  

This case was previously before the Board in December 2012 and remanded for additional development.  In a February 2013 rating decision, the found  clear and unmistakable error in the effective date granted for service connection for granuloma annulare, and granted an effective date of November 24, 2008.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2013 rating decision, the RO found clear and unmistakable error in the effective date granted for service connection for granuloma annulare, and granted an effective date of November 24, 2008.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has been diagnosed with a heart disability, to include ischemic heart disease, during the period on appeal.

2.  The appellant's granuloma annulare covers less than 40 percent of his entire body and less than 40 percent of his exposed areas, and treatment of the granuloma annulare does not require systemic therapy.


CONCLUSIONS OF LAW

1.  A heart disability, to include ischemic heart disease, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a rating in excess of 30 percent for granuloma annulare have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118a, Diagnostic Code 7899-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In regard to the appellant's claim for service connection for ischemic heart disease, the RO readjudicated the issue pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  Prior to adjudication of the appellant's claim, a letter dated in October 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The appellant is appealing the initial rating assignment for granuloma annulare.  In this regard, because the March 2010 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the March 2010 RO determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, including the VA treatment records requested in the December 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the claims file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In regard to the appellant's claim for ischemic heart disease, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a medical examination in November 2010 to obtain an opinion as to whether the appellant had a heart condition, to include ischemic heart disease.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Regarding the appellant's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the appellant with appropriate VA examinations in February 2010 and January 2013.  The January 2013 VA examination and a February 2013 addendum were completed in compliance with the December 2012 Board remand.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Ischemic Heart Disease

The appellant previously filed a claim for service connection for a heart condition.  In a January 2008 decision, the Board denied the appellant's claim.  For the reasons discussed below, the Board finds that service connection for ischemic heart disease, to include due to exposure to Agent Orange, is not warranted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence does not reflect that the appellant  has been diagnosed as having ischemic heart disease.  He is therefore not entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Board finds that the appellant has not been diagnosed with ischemic heart disease.  The appellant was evaluated at a November 2010 VA examination.  The VA examiner stated that he could find no documented history of any diagnosis to suggest coronary artery disease or other ischemic heart disease.  The appellant reported that he had been told approximately 3 years ago that he may have had a "silent heart attack", however, the examiner could find no evidence of history of myocardial infarction or other evidence of coronary artery disease or ischemic heart disease.  The appellant reported occasional shortness of breath and denied chest pain or edema.  The appellant underwent a cardiogram which demonstrated good cardiac function with left ventricular ejection fraction of 60 to 65 percent.  An exercise treadmill test was also carried out which was noted to be negative and within normal limits.  The VA examiner stated that there was no evidence of ischemia nor was there any angina, or dizziness diaphoresis.  The VA examiner based on available information, there did not appear to be evidence of a chronic heart condition such as coronary artery disease, valvular heart disease, cardiomyopathy, or hypertrophy secondary to long-standing hypertension.  

The appellant's VA treatment records are silent for any diagnoses of a heart condition, to include ischemic heart disease.  March 2010, September 2010, and August 2012 VA treatment records indicate the appellant's heart showed a regular sinus rhythm.  A September 2012 VA treatment record noted that heart sounds were regular without murmur, rub or gallop.  The appellant had an echocardiogram in May 2015 and there is no indication he had a heart disability.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of ischemic heart disease at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  The appellant served in Vietnam and is presumed to have been exposed to herbicides.  However, without a showing of ischemic heart disease, service connection is not warranted in this matter.

As a lay person the appellant is not competent to report that he has been diagnosed with a heart disability, such as coronary artery disease or ischemic heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that any assertions that the appellant has made that he has a heart disability are less probative than the November 2010 VA examiner's finding.

The Board concludes that the preponderance of the evidence is against a finding that the appellant has ischemic heart disease related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Granuloma Annulare

The appellant asserts that he is entitled to an initial rating in excess of 30 percent for granuloma annulare.  For the reasons that follow, the Board finds that a higher initial rating is not warranted.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's claim for entitlement to service connection for granuloma annulare is granted, effective November 24, 2008.  See February 2013 rating decision.  As such, the rating period on appeal is from November 24, 2008.  

The appellant's service-connected granuloma annulare is rated under Diagnostic Code 7899-7806.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.

Under Diagnostic Code 7806, dermatitis or eczema is rated under the criteria under Diagnostic Code 7806, or alternatively it may be rated either as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Under Diagnostic Code 7806, dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is assigned a 30 percent rating.  Dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period is assigned a 60 percent rating.  Or, rate as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The evidence does not reflect that the appellant's granuloma affects more than 40 percent of the entire body or more than 40 percent of the exposed areas.  The February 2010 VA examination report reflects that between 20 percent to 40 percent of the appellant's total body area was affected.  Less than 5 percent of exposed areas (head, face, neck, and hands) were affected.  The appellant had numerous granuloma annulare lesions involving the right dorsal hand, bilateral upper arms, upper chest and upper back.  All lesions were red in color with central clearing leaving a ring.  The ring was raised and appeared thicker in texture than the surrounding skin . The lesions were not tender and showed no evidence of drainage or weeping.  There was no skin breakdown.  The appellant had approximately 50 lesions affecting his upper body, arms and right hand.  The largest lesions measured 7 cm in diameter and a central clearing.  

A November 2008 VA treatment record noted that the appellant had a skin eruption mainly on the upper trunk and shoulders for about 2 years.  Another November 2008 VA treatment record noted that the appellant had four to five elevated reddish-appearing lesions on his left forearm, elbow and one on his right hand.  A March 2009 VA treatment record noted that the appellant had a "goodly number of round, voal, red spots on his trunk, which represented the granuloma annulare."  A March 2011 VA treatment record indicates that the appellant's skin was warm and moist, and otherwise not unusual.  An August 2011 VA treatment record noted that the  appellant had a moderate amount of skin tags present at the base of his neck and in his axillas.
  
The January 2013 VA examination repot reflects that the condition covered less than 5 percent of the appellant's total body area.  The VA examiner noted that the appellant was asymptomatic.  The VA examiner noted that the skin eruption had evolved into more papules and annular lesions.  Based on the appellant's VA examination reports and VA treatment records, the Board finds that the appellant's granuloma does not affect more than 40 percent of the entire body or more than 40 percent of the exposed areas

The evidence also does not demonstrate that the appellant requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The February 2010 and January 2013 VA examination reports indicate the appellant does not take any oral or topical medications for the condition.  Given these findings, the criteria are not met for he assignment of a 60 percent rating for the service-connected skin disability under Diagnostic Code 7806.

The criteria under Diagnostic Code 7806 also allow the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2013).

The appellant does not have any scars as a result of his skin disability.  The January 2013 VA examination report reflects that the appellant's skin condition did not cause scarring or disfigurement of the head, face, or neck.  Thus, the Board finds that the appellant is not entitled to a rating in excess of 30 percent under Diagnostic Code 7800 or Diagnostic Codes 7801 through 7805).  The Board also notes that the appellant has not asserted, and the VA examiners did not find, that the appellant had any functional impairment due to his service-connected skin disability.  The November 2008 VA treatment record and January 2013 VA examination report noted that the appellant's granuloma annulare was asymptomatic.

The Board finds the February 2010 and January 2013 VA examination reports to be probative, including the examiners' findings as to the percentage of the body area affected, as they were based on thorough examinations of the appellant.  As the evidence does not demonstrate that more than 40 percent of the entire body or more than 40 percent of exposed areas were affected, or that the appellant requires constant or near-constant systemic therapy, the Board finds that an initial rating in excess of 30 percent is not warranted.  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the granuloma annulare.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the appellant's granuloma annulare are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the skin disability is manifested by skin lesions.  The applicable diagnostic codes used to rate the appellant's disability provide for ratings based on skin lesions.  The effects of the appellant's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his service-connected granuloma annulare.

The Board finds that a preponderance of the evidence is against an initial rating in excess of 30 percent at all times relevant to the claim . Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted anything other than  30 percent schedular rating.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.

Entitlement to an initial rating in excess of 30 percent for granuloma annulare associated with service-connected diabetes mellitus, type II, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


